 



EXHIBIT 10.36

BOND PURCHASE AGREEMENT

     THIS BOND PURCHASE AGREEMENT, dated as of December 1, 2004, by and among
THE INDUSTRIAL DEVELOPMENT AUTHORITY OF ST. CHARLES COUNTY, MISSOURI, a public
corporation organized under the laws of the State of Missouri (the “Issuer”),
UNION PLANTERS BANK, N.A., St. Louis, Missouri, a national banking association
(the “Purchaser”) and SYNERGETICS DEVELOPMENT COMPANY, L.L.C., a limited
liability company organized under the laws of the State of Missouri (the
“Obligor”).

W I T N E S S E T H:

ARTICLE I

COVENANTS

     The Issuer covenants that:

     SECTION 1.1. Authority. To its knowledge, the covenants of the Issuer
contained in the Loan Agreement dated as of September 1, 2002 (the “Original
Agreement”) as supplemented by the First Supplemental Loan Agreement dated as of
even date herewith (the “First Supplemental Loan Agreement” and, together with
the Original Agreement, the “Agreement”) between the Issuer and the Obligor are
true and correct. The execution and delivery of this Bond Purchase Agreement,
the Indenture of Trust, dated as of September 1, 2002 (the “Original
Indenture”), as supplemented by the First Supplemental Indenture of Trust dated
as of even date herewith (the “First Supplement” and, together with the Original
Indenture, the “Indenture”), by and between the Issuer and UMB Bank, N.A., as
Trustee (“Trustee”), the aggregate principal amount of $2,330,000 Private
Activity Revenue Bonds, Series 2004 (Synergetics Development Company Project)
issued pursuant to the First Supplement (the “Bonds”), the Assignment, dated as
of even date herewith, by and between the Issuer and the Trustee (the
“Assignment”), the Tax Compliance Agreement dated as of even date herewith among
the Issuer, the Obligor and the Trustee (the “Series 2004 Tax Compliance
Agreement”) and the Agreement and the acceptance of the First Supplemental
Future Advance Deed of Trust and the Security Agreement, dated as of even date
herewith, executed by the Obligor as Grantor to the mortgage trustee named
therein for the benefit of the Issuer (the “First Supplemental Deed of Trust”),
the First Supplemental Assignment of Leases (the “First Supplemental Assignment
of Leases”) executed by the Obligor and the First Supplemental Guaranty of
Unassigned Issuer’s Rights, dated as of even date herewith executed by the
Corporate Guarantor for the benefit of the Issuer (the “Guaranty of Unassigned
Issuer’s Rights” and hereinafter, together with the Deed of Trust, the
Assignment of Leases, the Guaranty (as defined in the Original Indenture) and
the Security Agreement (as defined in the Original Indenture), the “Collateral
Documents”) are within its authority and have been duly authorized by proper
proceedings and, to its knowledge, will not contravene its articles of
incorporation or by-laws or any judgment, action, decree, agreement or
instrument to which it is a party. Execution of the Indenture, the Bonds, the
Agreement, the Assignment, the Tax Compliance Agreement and this Bond Purchase
Agreement has been authorized by the Issuer.

     SECTION 1.2. Use of Proceeds. The proceeds of the sale of the Bonds will be
deposited in the Project Fund created by the Indenture (the “Project Fund”) and
used as provided in the Agreement and the Indenture. The proceeds of the sale of
the Bonds to be issued pursuant to the Indenture will not be used for any
purpose other than as provided in the Agreement and the Indenture.

     SECTION 1.3. Litigation and Governmental Authorization. To its knowledge,
there is no action or proceeding pending or threatened by or against the Issuer
before any court or administrative agency which might adversely affect the
authority or ability of the Issuer to perform its obligations under the
Agreement, the Indenture, the Collateral Documents, this Bond Purchase Agreement
or the Bonds, or





--------------------------------------------------------------------------------



 



any related documents. To its knowledge, all authorizations, consents and
approvals of governmental bodies or agencies applicable to Issuer required by
the Act in connection with the execution and delivery by the Issuer of the
Agreement, the Indenture, the Collateral Documents, this Bond Purchase Agreement
and the Bonds or in connection with the carrying out by Issuer of its
obligations under the Agreement, the Indenture, the Collateral Documents, this
Bond Purchase Agreement or the Bonds have been obtained.

ARTICLE II

OBLIGOR’S REPRESENTATIONS AND WARRANTIES

     The Obligor represents and warrants that:

     SECTION 2.1. Existence. The Obligor has been duly organized and is validly
existing as a limited liability company under the laws of the State of Missouri
with full power and authority to own its properties and conduct its business as
contemplated by the Agreement and is conducting its business in substantial
compliance with all applicable and valid laws, rules and regulations of each
jurisdiction where it owns or leases substantial property or where it transacts
material intrastate business.

     SECTION 2.2. Authority. The Obligor has full power and authority to execute
and deliver the Agreement, the Promissory Note dated as of even date herewith
pursuant to the First Supplemental Loan Agreement (the “Series 2004 Note”), the
Collateral Documents to which it is a party and this Bond Purchase Agreement and
to carry out the terms thereof on its part to be performed. This Bond Purchase
Agreement, the Agreement, the Collateral Documents to which it is a party and
the Series 2004 Note, when executed and delivered by the Obligor, will be in
full force and effect and will be valid and binding obligations of the Obligor,
enforceable in accordance with their terms. The consummation of the transactions
herein described and the carrying out of the terms thereof will not result in a
violation of any provision of, or a default under, the Articles of Organization
or Operating Agreement of the Obligor or any indenture, mortgage, deed of trust,
indebtedness or agreement, judgment or decree to which the Obligor is now a
party or by which the Obligor or its property is now bound.

     SECTION 2.3. Authorization and Absence of Defaults. All consents,
approvals, authorizations and other requirements prescribed by any law,
governmental rule or regulation applicable to the Obligor which must be obtained
or satisfied by the Obligor in connection with the transactions described herein
have been obtained and satisfied. The Obligor is not in violation of any
provision of its Articles of Organization or Operating Agreement and the Obligor
is not in violation of any provision of, or in default under, any indenture,
mortgage, deed of trust, indebtedness, agreement, instrument, judgment, decree,
order, statute, rule or regulation to which it is a party or by which it or its
property is bound. There is no action, suit, proceeding, inquiry or
investigation at law or in equity before or by any judicial or administrative
court or agency pending or, to the best knowledge of the Obligor, threatened,
against the Obligor, to which the Obligor is or may become a party or to which
any of its property is or may become subject wherein an unfavorable decision,
ruling or finding would adversely affect the validity or enforceability of the
Indenture, the Agreement, the Series 2004 Note, the Collateral Documents to
which it is a party, this Bond Purchase Agreement or the transactions described
herein or therein, or the validity of the Bonds, or that should have a material
adverse effect on the financial condition or operations of the Obligor. The
obligations of the Obligor under the Agreement, the Collateral Documents to
which it is a party and the Series 2004 Note are not subordinate to the rights
of those claiming by, under or through any indentures, loan agreements or other
instruments to which the Obligor is a party or by which the Obligor is or may be
bound pursuant to the terms thereof, except as identified in said documents.

     SECTION 2.4. Tax-Exempt Status. The information supplied by the Obligor in
writing with respect to the tax-free status of the Bonds for use by Bond Counsel
including all certificates executed in connection with the issuance of the Bonds
and so identified therein is correct and complete in all material respects.

-2-



--------------------------------------------------------------------------------



 



ARTICLE III

THE BONDS

     SECTION 3.1. Issuance of Bonds. The Purchaser agrees, upon the terms and
subject to the conditions contained in this Bond Purchase Agreement, to purchase
from the Issuer, and the Issuer agrees to issue and sell to the Purchaser, the
Bonds in the principal amount of $2,330,000 at a purchase price equal to the
principal amount of the Bonds, which purchase price shall be paid in immediately
available funds. The purchase price shall be paid by the Purchaser to the
Trustee under the Indenture who shall credit such amount to the Project Fund and
such payment shall be evidenced to the Issuer by a written receipt of the
Purchaser. The Bonds sold hereunder shall be designated “Private Activity
Revenue Bonds, Series 2004 (Synergetics Development Company Project)” and shall
be dated their date of issuance and shall be substantially in the form set forth
in, and subject to the terms and provisions of, the Indenture.

     SECTION 3.2. Closing. The purchase of the Bonds shall occur on December 23,
2004, at 10:00 a.m. at the offices of Gilmore & Bell, P.C., One Metropolitan
Square, Suite 2350, 211 N. Broadway, St. Louis, Missouri, or at such other
place, at such time, and on such date as the Issuer and the Purchaser shall
mutually agree (the “Closing”).

     SECTION 3.3. Conditions of Purchase of the Bonds. The obligation of the
Purchaser to purchase the Bonds hereunder is conditioned upon:

     (1) receipt by the Purchaser of three business days’ notice from the Issuer
of the proposed date and time of purchase if different than as set forth above;

     (2) at the conclusion of such sale and after the application of any
proceeds therefrom no event of default specified in the Agreement, the
Collateral Documents or the Indenture and no event which, with the giving of
notice or lapse of time or both, would become such an event of default shall
have occurred and be continuing;

     (3) (i) the covenants of the Issuer contained or referred to in Section 1
hereof; and (ii) the representations and warranties of the Obligor in the
Agreement and the Collateral Documents to which it is a party;

     (4) receipt by the Purchaser of the Bonds;

     (5) receipt by the Purchaser of fully executed copies of this Bond Purchase
Agreement, the First Supplemental Loan Agreement, the Collateral Documents, the
Series 2004 Note, duly endorsed to the Trustee and the other closing documents;

     (6) receipt by the Purchaser of an opinion of Gilmore & Bell, P.C., as Bond
Counsel, in form and substance satisfactory to the Issuer and the Purchaser;

     (7) receipt by the Purchaser of an opinion of counsel for the Issuer, an
opinion of counsel for Obligor, each dated the date of Closing in form and
substance satisfactory to the Issuer, the Purchaser and to Gilmore & Bell, P.C.,
Bond Counsel;

     (8) receipt by the Purchaser of the Tax Compliance Agreement in form and
substance satisfactory to the Issuer, the Purchaser and to Gilmore & Bell, P.C.,
Bond Counsel;

     (9) receipt by the Purchaser of evidence that title to the real property
encumbered by the First Supplemental Deed of Trust located in the County of St.
Charles, Missouri and

-3-



--------------------------------------------------------------------------------



 



more particularly described in the Deed of Trust is vested in the Obligor, and
specifically, receipt of a title commitment for ALTA Loan Policy (Form 1970) in
the amount of $4,975,000; at Closing, the title insurance company must issue the
required policy with all standard exceptions deleted, no other exceptions not
previously approved by Purchaser and with such affirmative coverages as
Purchaser shall require, including, without limitation, zoning endorsement (ALTA
Form 3.0), comprehensive endorsement (CLTA Form 100), future advances and survey
endorsements, and satisfactory mechanic’s lien coverage including, at a minimum,
monthly endorsements insuring against mechanic’s liens arising from nonpayment
of bills for labor performed or materials furnished prior to the date of the
most recent sworn contractor’s statement;

     (10) receipt by the Purchaser of evidence of the existence and good
standing in the State of Missouri of the Issuer and the Obligor;

     (11) organizational documents and authorizing resolutions of the Obligor
and the Corporate Guarantor, including articles of association, operating
agreement, member resolutions, articles of incorporation, by-laws and board
resolutions, together any fictitious name registration; the Obligor shall
furnish or cause to be furnished to the Purchaser such certificates,
resolutions, and other documents necessary to evidence the authority of the
person or persons signing the First Supplemental Loan Agreement, the Series 2004
Note and the Collateral Documents on behalf of the Obligor and the Corporate
Guarantor to execute such documents and consummate the transactions herein
contemplated;

     (12) policies or certificates for the insurance required by Section 4.4 of
the First Supplemental Loan Agreement;

     (13) survey satisfying title insurer, showing the improvements thereon as
of a date not more than three months prior to the date of issuance of the Bonds
made by a registered civil engineer or surveyor licensed in Missouri, in
accordance with the standard detail requirements for land title surveys adopted
by ATA and ACSM, as revised and in effect on the date of the survey, which
survey shall be certified to as being accurate by the surveyor, said
certification running to the Obligor, the Trustee, title company and the
Purchaser, and it shall show no encroachments on such land by adjoining
structures and no encroachments upon adjoining premises by the buildings and
improvements erected and installed upon said land, showing ingress and egress to
and from public rights-of-way to the land, showing all easements, showing the
location of the Series 2004 Project and showing a legal description of the land
and the location of adjacent streets or otherwise in form and substance
satisfactory to Purchaser;

     (14) flood plain certification by a surveyor or engineer; if any portion of
the Series 2004 Project is in a flood plain, satisfactory flood insurance
coverage shall be required naming the Trustee as insured;

     (15) an appraisal of the Series 2004 Project prepared by an independent,
qualified appraiser acceptable to Purchaser;

     (16) appropriate environmental inspections, tests and record searches, and
a report thereof by an environmental engineer or other person satisfactory to
the Purchaser, stating that there is no evidence of hazardous or toxic materials
on or affecting the Series 2004 Project.

     (17) receipt by the Purchaser of Uniform Commercial Code search requests,
as of a date not more than one month prior to Closing, with respect to the
Obligor in all jurisdictions as the Purchaser may request, which shall show no
filings with respect to the Obligor except those acceptable to the Purchaser;

     (18) such additional items as the Purchaser or its counsel may reasonably
require;

-4-



--------------------------------------------------------------------------------



 



     (19) the Obligor shall pay, without limitation, all costs and expenses
incurred by the Purchaser in connection with the purchase of the Bonds and the
disbursement of the proceeds thereof, including but not limited to legal
expenses, title insurance premiums, the fees of the Purchaser’s disbursing agent
and/or disbursement advisor, survey, recording and filing fees, mortgage
registration tax, and any other type of mortgage tax, if any; and

     (20) a requisition duly executed by the Authorized Obligor Representative
requesting payment of the issuance fee and counsel fees charged by the Issuer
shall have been delivered to the Trustee.

The receipt by or on behalf of the Issuer of payment by the Purchaser of the
purchase price of the Bonds under Section 3.1 shall be deemed to be a covenant
by the Issuer as of the date of such receipt as to the facts specified in
(2) and (3) above.

ARTICLE IV

COVENANTS

     SECTION 4.1. Reaffirmation. The Issuer reaffirms to the Purchaser its
covenants and agreements contained in the Agreement as being true and correct as
of the Closing.

     SECTION 4.2. Purchaser Representations. The Purchaser acknowledges that in
purchasing the Bonds it is not relying on any representations of the Issuer with
respect to the financial quality of the Bonds. The Purchaser is relying solely
on statements and representations of the Obligor, and on its own knowledge and
investigation of the facts and circumstances relating to the purchase of the
Bonds.

     SECTION 4.3. No Registration. The Purchaser understands that the Bonds have
not been registered under the Securities Act of 1933, as amended, and that such
registration is not legally required. The Purchaser is purchasing the Bonds for
its own account for investment and has no present intention of distributing or
selling such Bonds or any portion thereof or any interest therein, but expressly
reserves the right to sell the Bonds or sell participations in the Bonds.

     SECTION 4.4. Sophisticated Investor. The Purchaser acknowledges that its
business is that of a commercial bank having substantial assets. In connection
with its business, the Purchaser holds an extensive portfolio of investments and
other securities. The Purchaser has knowledge and experience in financial and
business matters and is capable of evaluating the merits and risks of purchasing
the Bonds and is not relying on any information supplied or representations or
warranties made by the Issuer with respect to the Obligor or the Series 2004
Project.

     SECTION 4.5. Access to Information. The Purchaser covenants that it is
familiar with the business and properties of the Obligor. The Purchaser has had
access to the same kind of information that is specified in Schedule A of the
Securities Act of 1933, relative to the business of the Obligor to the extent
that the Obligor possesses such information or can acquire it without
unreasonable effort or expense. The Issuer and the Obligor have made available,
during the course of the transaction and prior to the purchase of the Bonds, to
the Purchaser, the opportunity to ask questions and receive answers from such
parties concerning the terms and conditions of the Bond offering and to obtain
any additional information relative to the financial data and business of such
parties and the property to be mortgaged to the extent that such parties possess
such information or can acquire it without unreasonable effort or expense.

-5-



--------------------------------------------------------------------------------



 



     SECTION 4.6. Documents. The Agreement, the Collateral Documents, the
Series 2004 Note, the Indenture, and this Bond Purchase Agreement, as finally
executed, contain terms and are in form acceptable to the Purchaser.

     SECTION 4.7. Reliance. The Issuer and the Purchaser agree that the Obligor
is entitled to rely on their respective covenants and representations contained
in this Bond Purchase Agreement.

ARTICLE V

MISCELLANEOUS

     SECTION 5.1. Limitation. Anything in this Bond Purchase Agreement to the
contrary notwithstanding, no director or officer of the Issuer shall be
personally liable on this Bond Purchase Agreement or any contract or obligation
executed pursuant hereto.

     SECTION 5.2. Notices. All notices, demands or other communications
hereunder shall be in writing and shall be deemed to have been given when the
same are (i) deposited in the United States mail and sent by first class mail,
postage prepaid, or (ii) delivered, in each case, to the parties at the
addresses set forth below or at such other address as a party may designate by
notice to the other parties: (a) if to the Issuer, at 5988 Mid Rivers Mall
Drive, St. Charles, Missouri 63304, Attention: President; and (b) if to the
Purchaser, at 8182 Maryland Avenue, Suite 200, St. Louis, Missouri 63105,
Attention: Anne Silvestri. A copy of all such notices, demands or other
communications hereunder shall be mailed to the Obligor at 3845 Corporate Centre
Drive, O’Fallon, Missouri 63304, Attention: William Bates.

     SECTION 5.3. Term of Agreement. The term of this Agreement shall be until
the termination of the Purchaser’s obligation to purchase the Bonds hereunder or
until the payment in full of the Bonds and any other amounts due to the
Purchaser under the Series 2004 Note, the Collateral Documents and the
Agreement, whichever is later.

     SECTION 5.4. Copies of Certificates, Etc. Whenever the Issuer is required
to deliver notices, certificates, opinions, statements or other information
hereunder to the Purchaser, it shall do so in such number of copies as the
Purchaser shall reasonably specify.

     SECTION 5.5. No Waivers. No failure or delay by the Purchaser in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

     SECTION 5.6. Governing Law. This Bond Purchase Agreement and the Bonds
shall be deemed to be a contract made under and shall be construed in accordance
with and governed by the laws of the State of Missouri.

     SECTION 5.7. Changes, Waivers, Etc. Neither this Bond Purchase Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by each party against which
enforcement of this change, waiver, discharge or termination is sought.

     SECTION 5.8. Counterparts. This Bond Purchase Agreement may be signed in
any number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument. Complete sets of counterparts shall be
lodged with the Issuer and the Purchaser.

     SECTION 5.9. Other Terms. Terms defined in the Indenture and not otherwise
defined herein shall have the meanings herein as prescribed for them in the
Indenture.

-6-



--------------------------------------------------------------------------------



 



            THE INDUSTRIAL DEVELOPMENT AUTHORITY OF ST. CHARLES
COUNTY, MISSOURI
      By /s/       President           

            UNION PLANTERS BANK, N.A.
      By /s/       Title: Vice President           

            SYNERGETICS DEVELOPMENT COMPANY, L.L.C.
      By /s/ Kurt W. Gampp       Member           

-7-